Citation Nr: 1315557	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for myelofibrosis.

2.  Entitlement to service connection for renal failure due to tubular necrosis, claimed as end stage renal failure, to include as secondary to myelofibrosis. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from December 1962 until June 1982.  The Veteran died on September [redacted], 2012, with his claims pending on appeal before the Board of Veterans' Appeals (Board).  The Board dismissed the Veteran's claim in November 2012.  See Zevalkink v. Brown, 102 Fed. 3d 1236, 1243-44 (Fed. Cir. 1996) (holding that as a matter of law, appellants' claims do not survive their deaths).

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  In October 2012, the Appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The RO granted the Appellant's request for substitution in January 2013.  Accordingly, the Board will address the merits of the claims of entitlement to service connection for myelofibrosis and entitlement to service connection for renal failure due to tubular necrosis, claimed as end stage renal failure, to include as secondary to myelofibrosis with the Appellant as the substituted party.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision issued by the RO.

The Veteran was afforded a video hearing in October 2009 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  In September 2011 VA received a waiver of RO initial consideration of evidence.

In November 2011, the Board denied the Veteran's claims. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In June 2012, the Court granted the parties Joint Motion for Remand (Joint Motion) vacating the November 2011 decision and remanding the matter for further action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes initially that unlike in an accrued benefits claim, in a substitution claim under 38 U.S.C.A. § 5121A, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  Accordingly, the Board has determined that further development of the record is required before the Appellant's claims for entitlement to service connection for myelofibrosis and entitlement to service connection for renal failure due to tubular necrosis, claimed as end stage renal failure, to include as secondary to myelofibrosis can be adjudicated.

In the June 2012 Joint Motion, the parties found that in the November 2011 decision, the Board failed to give adequate reasons and bases to support its decision to deny entitlement to service connection for myelofibrosis and entitlement to service connection for renal failure due to tubular necrosis, claimed as end stage renal failure, to include as secondary to myelofibrosis.  Specifically, the parties, in pertinent part, found that the Board failed to adequately explain its reliance on a June 2011 opinion offered by the Director of VA Environmental Agents Service (Director) given that opinion did not adequately consider relevant evidence of record which tends to support the Veteran's claims for service connection. 

In this case, the Veteran asserted that his myelofibrosis was due to contact with benzene either from exposure to Agent Orange or as a result of exposure to aircraft fuel.  In October 15, 2010 letter, the Veteran contended that in the performance of his duties during service, he was exposed to benzene levels (via aircraft fuels) up to and in excess of 294 ppm (parts per million).  He reported that OSHA's (Occupational Safety and Health Administration) permissible exposure limit for benzene is 1 ppm.  Thus, he was exposed to benzene levels that exceeded OSHA standard by 294 times.  Notwithstanding the Veteran's contention of specific levels of exposure, the Board finds the Veteran's  statements regarding his general exposure to benzene (via aircraft fuels ) to be consistent with the nature and circumstances of his service.  In an August 2010 opinion, the VA Medical expert acknowledges that many case reports associate benzene exposure to myelofibrosis.

In the June 2011 opinion, the Director explained, in pertinent part, that in general benzene toxicity occurs secondary to long term exposure over many years.  Short term breathing of high levels of benzene can result in death; short term breathing of low levels of benzene can cause drowsiness, dizziness, rapid heart rate, headaches, tremors, confusion and unconsciousness.  Eating or drinking foods containing high levels of benzene can cause vomiting, irritation of the stomach, dizziness, sleepiness, convulsions and death.  The Director noted that approximately 50 percent of the entire nationwide (United States) exposure to benzene results from smoking tobacco or from exposure to tobacco smoke.   The Director further observed that epidemiologic studies of Vietnam Veterans have not found an increased rate of myelofibrosis.  The Director found that leads to the conclusion that as a group it was unlikely that Vietnam Veterans were exposed to toxic levels of benzene.

In the June 2012 Joint Motion, the parties agreed that the June 2011 opinion was deficient because the Director addressed generalities and the collective evidence of a class of veterans as a group without assessing, to the extent possible in light of the Veteran's October 2010 statements (which are consistent with his service), the specific likelihood of exposure to toxic levels of benzene and effects thereof for the Veteran as an individual claimant. 

Under these circumstances, the Board finds additional VA opinion is necessary to address the etiology of the claimed myelofibrosis.  For purposes of the opinion, the examiner should accept the Veteran's statements regarding his general exposure to benzene (via aircraft fuels) to be consistent with the nature and circumstances of his service.  The examiner should review the Veteran's lay statements, to specifically include the October 1 and 15, 2010 statements (and accompanying research) and offer opinion as to whether the Veteran had toxic levels of exposure to benzene (via aircraft fuels ) during his period of service sufficient to cause his myelofibrosis (and resulting renal failure due to tubular necrosis). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the file to the Director, Environmental Agents Service to determine whether it is at least as likely as not that this Veteran had toxic levels of exposure to benzene (via aircraft fuels) during his period of service sufficient to cause his myelofibrosis (and resulting renal failure due to tubular necrosis).

The Director, Environmental Agents Service must review the Veteran's lay statements, to specifically include the October 1 and 15, 2010 statements (and accompanying research) and should accept the Veteran's  statements regarding his general exposure to benzene (via aircraft fuels ) to be consistent with the nature and circumstances of his service.  A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.  

2.  After completion of the above development, the claims should be readjudicated.  If the determinations remain adverse to the appellant, she should be furnished with a Supplemental Statement of the Case.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

